Citation Nr: 1521293	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for disabilities of the left knee and lumbar spine.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.

The Veteran was afforded a VA examination in March 2011 at which time the examiner rendered negative nexus opinions as to both the left knee and lumbar spine claims.  With respect to the diagnosed meniscal injury of the left knee with degenerative joint disease (DJD), the examiner noted that, although the Veteran was treated for left knee tendonitis during his military service, this was a temporary condition.  The examiner continued, "[t]here is no evidence presented to show treatment of an on-going left knee condition until the private treatment record shows the left knee sustained a re-injury 12/2009."  Similarly, as to the diagnosed lumbar spondylosis with degenerative disc disease (DDD) and radicular symptoms, the examiner recognized that the Veteran was treated for low back pain during his military service.  The examiner opined that this was a temporary condition and stated, "[t]here is no evidence presented to show treatment of an ongoing low back condition."  The examiner then noted that private treatment records showed that the Veteran reinjured his low back in January 2007 and September 2009.
Notably, the Veteran subsequently submitted a September 2011 lay statement from his mother, in support of his contention of continuing symptomatology dating from his military service.  Pertinently, the Veteran also submitted a February 2013 letter from Dr. K.A. who reported that he referred the Veteran to Dr. D.B. in 1997 for bilateral knee pain and low back pain.

Accordingly, the Board finds that another VA medical opinion is required in order for the examiner to address the recently submitted evidence, which suggests that the Veteran experienced left knee and low back symptomatology between his military discharge in May 1977 and the 2009 and 2007 're-injuries' of the left knee and back identified by the March 2011 VA examiner.  

In addition, the Board recognizes that the Veteran's treatment records from Dr. D.B. are unavailable (see the medical record certification dated January 2013); however, it does not appear that the RO has attempted to obtain any records of treatment that the Veteran may have received from Dr. K.A.  Upon remand, these records, as well as, any other pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received including treatment from Dr. K.A., as described above.  The Board is also interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since March 2011.  All such available documents should be associated with the claims file.

2. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed left knee and lumbar spine disabilities were incurred during the Veteran's military service or are otherwise related to his service.  In rendering this opinion, the examiner should address the Veteran's contentions of left knee and low back symptomatology dating from his military service, as well as the February 2013 letter from Dr. K.A. and the September 2011 statement from the Veteran's mother, referenced above.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

